             Case 3:16-cr-00440-WHA Document 188-1 Filed 03/10/20 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cr-00440-WHA
Case Name: USA v. Yevgeniy Aleksandrovich Nikulin

                          TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                           PLAINTIFF ATTORNEY:                 DEFENSE ATTORNEY:
 William Alsup                    Michelle Kane, Katherine            Adam Gasner, Valery Nechay
                                  Wawrzyniak
 TRIAL DATE:                      REPORTER(S):                        CLERK:
 March 10, 2020                   Marla Knox                          Theresa Hoang

 PLF   DEF DATE/TIME
 NO.   NO. OFFERED           ID     ADM DESCRIPTION                                              BY
           7:32 AM                      Court convenes. All parties present. Court and
                                        counsel meet to discuss matters outside presence of
                                        jury
              8:07 AM                   Jury present. Preliminary instructions given to jury
              8:20 AM                      Opening statement by Michelle Kane                    GOVT
              9:12 AM                      Opening statement by Adam Gasner                      DEF
              9:25 AM                      Jury excused for recess. Court and counsel discuss
                                           matters outside presence of jury
              9:26 AM                      Recess
              9:42 AM                      Court reconvenes. All parties present. Court and
                                           counsel discuss matters outside presence of jury.
              9:43 AM                      Jury present. Government calls witness Bruno          GOVT
                                           Connelly to the stand; sworn. Direct examination by
                                           Katherine Wawrzyniak
 33                           X       X    LinkedIn log for user nberry (Excel file)             GOVT
 32,                          X       X    Account list from LinkedIn (Excel file)               GOVT
 32A
              11:26 AM                     Jury excused for recess. Court and counsel discuss
                                           matters outside presence of jury
              11:28 AM                     Recess
              11:41 AM                     Court reconvenes. All parties and jury present.
                                           Cross-examination of Mr. Connelly by Valery           DEF
                                           Nechay
              11:57 AM                     Witness Bruno Connelly thanked and excused from
                                           the stand. Government calls witness Adekunoe          GOVT
                                           Olonoh to the stand; sworn. Direct examination by
                                           Katherine Wawrzyniak
 3D                           X       X    Email messages from chinabig01@gmail.com              GOVT
                                           account
 18                           X       X    Formspring logs                                       GOVT
 19                           X       X    Excerpts of Formspring logs                           GOVT

                                                    1
         Case 3:16-cr-00440-WHA Document 188-1 Filed 03/10/20 Page 2 of 2

                                 Case No: 16-cr-00440-WHA
                    Case Name: USA v. Yevgeniy Aleksandrovich Nikulin
                                    Date: March 10, 2020
         Courtroom Deputy: Theresa Hoang          - Court Reporter: Marla Knox

                       EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED        ID    ADM     DESCRIPTION                                            BY
          1:01 PM                      Jury admonished and excused for the day. Witness
                                       Adekunoe Olonoh thanked and asked to return
                                       tomorrow, Wednesday, 3/11/2020 at 7:30 AM. Court
                                       and counsel discuss matters outside presence of jury
          1:09 PM                      Court adjourns. Defendant remanded to custody.
                                       Matter is continued to Wednesday, 3/11/2020 for
                                       Further Jury Trial. Counsel and jury to return at
                                       7:30 AM and 7:45 AM, respectively




                                            2
